—Application by the *460appellant for a writ of error corana nobis to vacate a decision and order of this Court dated October 11,1977 (People v Moates, 59 AD2d 829), affirming two judgments of the Supreme Court, Kings County, both rendered April 16, 1975, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Sullivan, Balletta and Miller, JJ., concur.